Exhibit 10(cc)

HUMANA INC.

STOCK OPTION AGREEMENT

AND AGREEMENT NOT TO COMPETE OR SOLICIT

UNDER THE AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN

THIS AGREEMENT (“Agreement”) made as of [DATE] by and between HUMANA INC., a
corporation duly organized and existing under the laws of the State of Delaware
(hereinafter referred to as the “Company”), and [EMPLOYEE NAME], an employee of
the Company (hereinafter referred to as “Optionee”).

WITNESSETH

WHEREAS, the Amended and Restated 2003 Stock Incentive Plan (the “Plan”), for
certain employee and non-employee Directors of the Company and its subsidiaries
was approved by the Company’s Board of Directors (the “Board”) and stockholders;
and

WHEREAS, the Company desires to grant to Optionee an option to purchase shares
of common stock of the Company in accordance with the Plan.

NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter set forth, and other good and valuable consideration, the Company
and Optionee agree as follows:

 

I. OPTION GRANT

A. Grant of Option. The Company hereby grants to Optionee, as a matter of
separate inducement and agreement and not in lieu of salary or other
compensation for services, a non-qualified stock option to purchase [OPTION
AMOUNT] shares of the $.16-2/3 par value common stock of the Company (“Common
Stock”) at the purchase price of [PURCHASE PRICE] per share (the “Option”)
exercisable on the terms and conditions set forth herein.

B. Term. The term of the Option shall commence upon the date of grant, [DATE],
and shall expire on [DATE] (“Expiration Date”).

C. Vesting of Option. Except as otherwise set forth herein, this Option shall be
exercisable by Optionee or his/her personal representative on and after the
first anniversary of the date hereof in cumulative annual installments of
one-third of the number of shares covered hereby.

D. Effect of Termination of Employment on Option.

1. If the employment of Optionee by the Company is terminated for Cause, all the
rights of Optionee under this Agreement, whether or not exercisable, shall
terminate immediately.

2. If the employment of Optionee is terminated for any reason other than for
Cause, Retirement, death or Disability, unless otherwise specified herein, all
the rights of Optionee

 

1



--------------------------------------------------------------------------------

under this Agreement then exercisable shall remain exercisable at any time
within ninety (90) days after the date of such termination, but in no event
beyond the Expiration Date.

3. In the event of Optionee’s Retirement, this Option shall be exercisable at
any time within two (2) years after the date of Retirement, but in no event
beyond the Expiration Date, and only to the extent the Option was exercisable at
the date of Retirement.

4. In the event of death or Disability of Optionee while in the employ of the
Company, this Option shall become immediately exercisable and shall remain
exercisable by Optionee or the person or the persons to whom those rights pass
by will or by the laws of descent and distribution or, if appropriate, by the
legal representative of the Optionee or the estate of the Optionee at any time
within two (2) years after the date of such death or Disability, regardless of
the Expiration Date.

5. In the event of a Change in Control, as defined in the Plan, the Option
granted in Section I shall become fully vested and immediately exercisable in
its entirety. In addition, Optionee will be permitted to surrender for
cancellation within sixty (60) days after a Change in Control, any portion of
this Option to the extent not yet exercised and Optionee will be entitled to
receive a payment in an amount equal to the excess, if any, of (x) the greater
of (1) the Fair Market Value on the date of surrender of the Shares subject to
this Option or portion thereof surrendered, or (2) the Fair Market Value, as
Adjusted, of the Shares subject to this Option or portion thereof surrendered,
over (y) the aggregate purchase price for such Shares under this Option or
portion thereof surrendered. The form of payment shall be determined by the
Committee. In the event Optionee’s employment with the Company is terminated
other than for Cause within three (3) years following a Change in Control, each
Option held by the Optionee that was exercisable as of the date of termination
of the Optionee’s employment or service shall remain exercisable for a period
ending the earlier of the second anniversary of the termination of the
Optionee’s employment or the expiration of the stated term of the Option.

E. Exercise of Option.

1. This Option shall be exercisable only by written notice to the Secretary of
the Company at the Company’s principal executive offices by Optionee or his/her
legal representative as herein provided. Such notice shall state the number of
shares to be exercised and shall be signed by Optionee or his/her legal
representative, as applicable.

2. The purchase price shall be paid as follows:

a) In full in cash upon the exercise of the Option; or

b) By tendering to the Company shares of the Common Stock of Company owned by
him/her prior to the date of exercise and having an aggregate fair market value
equal to the cash exercise price applicable to his/her Option; or

 

2



--------------------------------------------------------------------------------

  c) A combination of I.E.(2)(a) and I.E.(2)(b) above.

3. Federal, state and local income taxes and other amounts as may be required by
law to be collected by the Company in connection with the exercise of this
Option shall be paid pursuant to the Plan by Optionee prior to the delivery of
any Common Stock under this Agreement.

 

3



--------------------------------------------------------------------------------

II. AGREEMENT NOT TO COMPETE AND AGREEMENT NOT TO SOLICIT

A. Agreement Not To Compete. Optionee hereby covenants and agrees that for a
period commencing on the date hereof and ending twelve (12) months after the
effective date of Optionee’s termination of employment with the Company,
Optionee, directly or indirectly, personally, or as an employee, officer,
director, partner, member, owner, material shareholder, investor or principal
of, or consultant or independent contractor with, another entity, shall not:

Participate in any business which competes with the Company, including, without
limitation, health maintenance organizations, insurance companies or prepaid
health plan businesses, in which the Company has been actively engaged during
any part of the two (2) year period immediately preceding the Optionee’s
employment termination date (“Company Business”), in any of the markets in which
the Company is then currently doing business.

B. Agreement Not To Solicit. Optionee hereby covenants and agrees that for a
period commencing on the date hereof and ending twelve (12) months after the
effective date of Optionee’s termination of employment with the Company,
Optionee, directly or indirectly, personally, or as an employee, officer,
director, partner, member, owner, material shareholder, investor or principal
of, or consultant or independent contractor with, another entity, shall not:

1. Interfere with the relationship of the Company and any of its employees,
agents, representatives, consultants or advisors.

2. Divert, or attempt to cause the diversion from the Company, any Company
Business, nor interfere with relationships of the Company with its
policyholders, agents, brokers, dealers, distributors, marketers, sources of
supply or customers.

3. Solicit, recruit or otherwise induce or influence any employee of the Company
to accept employment in any business which competes with the Company Business,
in any of the markets in which the Company is then currently doing business.

C. Effect of Termination of Employment on Agreements Not to Compete and Not to
Solicit.

1. In the event Optionee voluntarily resigns or is discharged by Company with
Cause at any time prior to the vesting of the Option, the prohibitions on
Optionee set forth in Sections II.A and II.B shall remain in full force and
effect.

2. In the event Optionee is discharged by Company other than with Cause prior to
the vesting herein of the Option, the prohibitions set forth in Section II.A
shall remain in full force and effect only if the Company, solely at its option,
pays to Optionee an amount at least equal to Optionee’s then current annual base
salary, whether such amount is paid pursuant to this provision or pursuant to
any other severance or separation plan or other plan or agreement between
Optionee and Company.

 

4



--------------------------------------------------------------------------------

3. In the event Optionee is discharged by Company other than with Cause prior to
vesting herein of the Option, the prohibitions set forth in Section II.B above
shall remain in full force and effect.

4. After the vesting of the Option, the prohibitions on Optionee set forth
herein shall remain in full force and effect, except as otherwise provided in
Section II.D.

D. Effect Of Change In Control on Agreements Not to Compete and Not to Solicit.

1. In the event of a Change in Control, the prohibitions on Optionee set forth
in Section II.A shall remain in full force and effect only if the acquirer or
successor to the Company following the Change in Control shall, solely at its
option, pay, within thirty (30) days following Optionee’s employment termination
date with the Company or its successor, to the Optionee an amount at least equal
to Optionee’s then current annual base salary, plus Optionee’s maximum potential
bonus pursuant to any bonus plan in which Optionee participated as of the date
of the Change in Control. Such sums shall be in addition to any other amounts
paid or payable to Optionee with respect to other change in control agreements.

2. In the event of a Change in Control, the prohibitions on Optionee set forth
in Section II.B. shall remain in full force and effect.

E. Governing Law. Notwithstanding any other provision herein to the contrary,
the provisions of this Section II of the Agreement, shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Kentucky without
regard to its conflicts or choice of laws rules or principles that might
otherwise refer construction or interpretation of this Section II to the
substantive law of another jurisdiction.

F. Injunctive Relief; Invalidity of Any Provision. Optionee acknowledges that
(1) his or her services to the Company are of a special, unique and
extraordinary character, (2) his or her position with the Company will place him
or her in a position of confidence and trust with respect to the operations of
the Company, (3) he or she will benefit from continued employment with the
Company, (4) the nature and periods of restrictions imposed by the covenants
contained in this Section II hereof are fair, reasonable and necessary to
protect the Company, (5) the Company would sustain immediate and irreparable
loss and damage if Optionee were to breach any of such covenants, and (6) the
Company’s remedy at law for such a breach will be inadequate. Accordingly,
Optionee agrees and consents that the Company, in addition to the recovery of
damages and all other remedies available to it, at law or in equity, shall be
entitled to seek both preliminary and permanent injunctions to prevent and/or
halt a breach or threatened breach by Optionee of any covenant contained in
Section II hereof. If any provision of this Section II is determined by a court
of competent jurisdiction to be invalid in whole or in part, it shall be deemed
to have been amended, whether as to time, area covered or otherwise, as and to
the extent

 

5



--------------------------------------------------------------------------------

required for its validity under applicable law, and as so amended, shall be
enforceable. The parties further agree to execute all documents necessary to
evidence such amendment.

 

III. MISCELLANEOUS PROVISIONS

A. Binding Effect & Adjustment. This Agreement shall be binding and conclusive
upon each successor and assign of the Company. Optionee’s obligations hereunder
shall not be assignable to any other person or entity. It is the intent of the
parties to this Agreement that the benefits of any appreciation of the
underlying Common Stock during the term of the Award shall be preserved in any
event, including but not limited to a recapitalization, merger, consolidation,
reorganization, stock dividend, stock split, reverse stock split, spin-off or
similar transaction, or other change in corporate structure affecting the
Shares, as more fully described in Section 4.6 of the Plan. All obligations
imposed upon Optionee and all rights granted to Optionee and to the Company
shall be binding upon Optionee’s heirs and legal representatives.

B. Amendment. This Agreement may only be amended by a writing executed by each
of the parties hereto.

C. Governing Law. Except as to matters of federal law and as otherwise provided
herein, this Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware without regard to its conflict of laws rules.

D. Jurisdiction; Service of Process. Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement may be
brought against any of the parties in the courts of the Commonwealth of
Kentucky, County of Jefferson, or, if it has or can acquire jurisdiction, in the
United States District Court for the Western District of Kentucky, and each of
the parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.

E. No Employment Agreement. Nothing herein confers on the Optionee any rights
with respect to the continuance of employment or other service with the Company,
nor will it interfere with any right the Company would otherwise have to
terminate or modify the terms of Optionee’s employment or other service at any
time.

F. Severability. If any provision of this Agreement is or becomes or is deemed
invalid, illegal or unenforceable in any relevant jurisdiction, or would
disqualify this Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws or
if it cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan, it shall be stricken and
the remainder of the Agreement shall remain in full force and effect.

 

6



--------------------------------------------------------------------------------

G. Assignment. The Option granted under this Agreement to Optionee may not be
assigned, transferred, pledged, alienated or hypothecated in any manner during
Optionee’s lifetime, but shall be solely and exclusively the right of Optionee
to exercise during his/her lifetime. Should Optionee attempt to assign,
transfer, pledge, alienate or hypothecate this Option or any rights hereunder in
any manner whatsoever, such action shall constitute a breach of the covenants
hereunder and Company may terminate this Option as to any then unexercised
shares.

H. Defined Terms. Any term used herein and not otherwise defined herein shall
have the same meaning as in the Plan. Any conflict between this Agreement and
the Plan will be resolved in favor of the Plan. Any disputes or questions of
right or obligation which shall result from or relate to any interpretation of
this Agreement shall be determined by the Committee. Any such determination
shall be binding and conclusive upon Optionee and any person or persons claiming
through Optionee as to any rights hereunder.

IN WITNESS WHEREOF, Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Optionee has executed this Agreement,
each as of the day first above written.

 

    “Company”         ATTEST:     HUMANA INC. BY:         BY:               JOAN
O. LENAHAN               ARTHUR P. HIPWELL           VICE PRESIDENT AND      
        SENIOR VICE PRESIDENT               CORPORATE SECRETARY      

 

    “Optionee”                         [NAME]

 

7